Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed July 25, 2022. 

Election/Restrictions
Applicant has elected without traverse the following species, wherein:
i) the alternative miR target sequence is miR-124, as recited in Claim 2; and 
ii) the alternative additional HSV genomic modification is a non-viral protein, more specifically, IL-12, as recited in Claim 10. 

	Claims 1-13 are pending.
	Claims 3 and 5-8 are pending but withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 
	Claims 1-2, 4, and 9-13 are under consideration. 

Priority
Applicant’s claim for the benefit of a prior-filed application provisional application 62/773,119 filed on November 29, 2018 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Specification
1. 	The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code [0026]. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Objections
2. 	Claim 13 is objected to because of the following informalities:  the claim does not recite the object to which the composition is administered. 
Appropriate correction is required.
The Examiner interprets the claim to mean “the step of administering to the subject a therapeutically effective amount…”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3. 	Claims 2 and 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “according to” in Claims 2 and 11-12 is a relative term which renders the claim indefinite. The term “according to” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The phrase “according to” is considered to be indefinite because it is unclear what structural and/or functional element(s) of the recombinant herpes simplex virus of Claim 1 may be absent or otherwise modified yet remain within the arbitrary and subjective determination of “according to”, as opposed to structural variants of the recombinant herpes simplex virus of Claim 1 that are objectively not within nor fulfill the “according to” limitation.
The instant claims as a whole do not apprise one of ordinary skill in the art of its scope and, therefore, does not serve the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent. 
Appropriate correction is required. See Claim 4, reciting “virus of [emphasis added] claim 1”, for example.
Dependent claims are included in the basis of the rejection because they do not correct the primary deficiencies of the independent claims.

4. 	Claims 11 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 11 and 13 are directed to a method of treating cancer, the methods comprising the step of administering a therapeutically effective amount of a composition comprising a recombinant herpes simplex virus. The claims imply that there is an amount of the recombinant herpes simplex virus that can be administered yet is not ‘therapeutically effective’. Furthermore, an effective amount to do what?
The recitation implies a genus of undisclosed phenotypes by which “therapeutically effective amount” is to be determined and/or identified, thereby rendering the claim indefinite. A claim may be rendered indefinite by reference to an object that is variable. (MPEP §2173.05(b)).
For example: 
[0058] discloses the composition prevents, treats, or ameliorates the effects of disease.
[0065] discloses the composition is effective to reduce a targeted tumor size or load, or otherwise hinder the growth rate of targeted tumor cells.
[0065] discloses the composition is effective, at the necessary dosages and periods of treatment, to achieve a desired result, whereby “a desired result” is itself an arbitrary and subjective determination. 
[0065] discloses the composition is an amount that induces remission, reduces tumor burden, and/or prevents tumor spread or growth of the cancer.
[0067] discloses the composition is effective to alleviation or amelioration of one or more symptoms or conditions, diminishment of extent of disease, stabilized (i.e. not worsening) state of disease, preventing spread of disease, delay or slowing of disease progression, amelioration or palliation of the disease state, diminishment of the reoccurrence of disease, and remission (whether partial or total), whether detectable or undetectable. The terms "treating" and "treatment" can also mean prolonging survival
Furthermore, [0065] discloses “periods of treatment”, thus evidencing that a “therapeutically effective amount” also requires a temporal variable from which ““therapeutically effective amount” is to be determined. 
If there are multiple ways to measure “therapeutically effective amount”, to wit, concentration, time after administration, and/or phenotypic result, yet each yields a different result, then the claim may be indefinite because it is unclear which method is to be performed to determine infringement. 
The claims fail to recite, and the specification fails to disclose, a first rHSV dosage administered via a first administration route, e.g. orally, that is necessarily and predictably able to treat or prevent liver cancer in a subject, as opposed a second rHSV dosage administered via a second administration route, e.g. intravenously, that is unable to delay disease progression, for example.
The claims fail to recite, and the specification fails to disclose, a first rHSV dosage administered via a first administration route, e.g. intramuscularly, that is necessarily and predictably able to generally ameliorate the effects of disease in a subject, but is unable to induce remission, prevent tumor spread, or diminish the reoccurrence of disease, for example.
The claims fail to recite, and the specification fails to disclose what modification(s) to a first rHSV dosage administered via a first administration route, e.g. via inhalation, that is unable to reduce complications associated with cancer, transforms said first rHSV dosage and/or first administration route into one that is now necessarily and predictably capable of induce remission and/or cause undetectable levels of cancer.
Appropriate correction is required. 
The instant claims as a whole do not apprise one of ordinary skill in the art of its scope and, therefore, does not serve the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent. 

5. 	Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
As a first matter, the claim recites the step of providing rHSV. However, the claim fails to recite the object to which the rHSV is “provided”. 
As a second matter, the specification fails to disclose that “providing” and “administering” have the same meaning (see Claim 13, for example, and [0064], Section D, Administration). Rather, [0072] discloses “providing” refers to the simple act of making the pharmaceutical composition available to the medical professional. Thus, the positively recited action-taking step would appear to not be sufficient to achieve the requirement of the preamble because the providing step does not actually administer the rHSV to tumor cells, thereby lysing said tumor cells. Rather, some other step, to wit, administering, is required to achieve the recited goal of the preamble. No step(s) in the claimed method refers back to or recapitulates the preamble of the claim, therefore the metes and bounds of the claimed subject matter are unclear. The Examiner suggests replacing “providing” with “administering”. See Claim 13, for example. 
	Appropriate correction is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6. 	Claim(s) 1 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al (Induction of strong antitumor immunity by an HSV-2-based oncolytic virus in a murine mammary tumor model, J. Gene Medicine 9: 160-169, 2007), as evidenced by Tang et al (An acutely and latently expressed herpes simplex virus 2 viral microRNA inhibits expression of ICP34.5, a viral neurovirulence factor, PNAS 105(31): 10931-10936, 2008). 
With respect to Claim 1, Li et al taught a recombinant herpes simplex virus comprising a modified oncolytic herpes virus genome (Title, pg 162, col. 1, “constructed…with a gene encoding the green fluorescent protein”). 
Li et al do not teach ipsis verbis wherein the modified herpes virus genome comprises at least one miRNA target sequence operably linked to an ICP34.5 gene. However, Tang et al evidence that the HSV2 viral genome naturally and inherently comprises at least one miRNA target sequence operably linked to an ICP34.5 gene (Title, Figure 1A). 
With respect to Claim 12, Li et al taught a therapeutic composition comprising the recombinant herpes simplex virus and a pharmaceutically acceptable carrier (pg 162, col. 2, oncolytic HSV in PBS carrier). 
With respect to Claim 13, Li et al taught a method for treating cancer in a subject suffering therefrom, comprising the step of administering a therapeutically effective amount of the recombinant HSV (pg 162, col. 2, intratumoral injection of the oncolytic HSVs).
With respect to Claim 11, Li et al taught a method for lysing tumor cells, comprising providing a therapeutically effective amount of the recombinant herpes simplex virus (Figure 1, cell viability).
	Thus, Li et al anticipate the claims. 

7. 	Claim(s) 1-2, 4, and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakashima et al (WO 16/179226). 
With respect to Claim 1, Nakashima et al disclosed an oncolytic HSV vector comprising a miRNA operably linked to a viral transcript, e.g. HSV gene required for replication in normal (non-cancerous) cells, e.g. miR124 target sequences present in the promoter driving expression of ICP34.5 [0075]. 
With respect to Claim 2, Nakashima et al disclosed wherein the miRNA is miR-124 [0075].
With respect to Claim 4, Nakashima et al disclosed wherein the oncolytic herpes virus is HSV-1 [0003].
With respect to Claim 12, Nakashima et al disclosed a therapeutic composition comprising the recombinant herpes simplex virus and a pharmaceutically acceptable carrier [0083].
With respect to Claim 13, Nakashima et al disclosed a method for treating cancer in a subject suffering therefrom, comprising the step of administering a therapeutically effective amount of the recombinant HSV [0084].
With respect to Claim 11, Nakashima et al disclosed a method for lysing tumor cells ([0009], “selectively destroying gliomas”; [0012], “selectively killing…tumor cells”; [0045], “the engineered virus replicates in- and kills- tumor cells by oncolytic activity”) comprising providing a therapeutically effective amount of the recombinant herpes simplex virus.
Thus, Nakashima et al anticipate the claims. 

8. 	Claim(s) 1, 4, and 11-13 are rejected under 35 U.S.C. 102(a)(1) and under 35 U.S.C. 102(a)(2) as being anticipated by Conner (WO 17/085175; published May 26, 2017).
With respect to Claim 1, Conner disclosed an oncolytic HSV vector comprising a modification to the nucleotide sequence encoding ICP34.5 (pg 4, lines 20-24), wherein said modification comprises a miRNA (pg 22, lines 29-31). 
With respect to Claim 4, Conner disclosed wherein the oncolytic herpes virus is HSV-1 (pg 12, lines 4-5).
With respect to Claim 12, Conner disclosed a therapeutic composition comprising the recombinant herpes simplex virus and a pharmaceutically acceptable carrier (pg 37, lines 10-15).
With respect to Claim 13, Conner disclosed a method for treating cancer in a subject suffering therefrom, comprising the step of administering a therapeutically effective amount of the recombinant HSV (pg 37, lines 21-23).
With respect to Claim 11, Conner disclosed a method for lysing tumor cells (pg 1, lines 6-8, “oncolytic herpes viruses…will lyse cancer cells (oncolysis)”) comprising providing a therapeutically effective amount of the recombinant herpes simplex virus.
Thus, Conner anticipates the claims. 

9. 	Claim(s) 1-2, 4, and 9-13 are rejected under 35 U.S.C. 102(a)(1) and under 35 U.S.C. 102(a)(2) as being anticipated by Greenberg et al (WO 17/132552; published August 3, 2017).
With respect to Claim 1, Greenberg et al disclosed an oncolytic HSV vector comprising a miRNA target sequence (Abstract), wherein said miRNA may be miR-124 (Abstract Figure 33, [0010]), wherein said miRNA target sequence may be operably linked to a nucleotide sequence encoding ICP34.5 ([0036, 105], claims 1 and 3). 
With respect to Claim 2, Greenberg et al disclosed wherein the miRNA is miR-124 (Figure 33, [0010]).
With respect to Claim 4, Greenberg et al disclosed wherein the oncolytic herpes virus is HSV-1 [00129, 145]. 
With respect to Claim 12, Greenberg et al disclosed a therapeutic composition comprising the recombinant herpes simplex virus and a pharmaceutically acceptable carrier [00149]. 
With respect to Claim 13, Greenberg et al r disclosed a method for treating cancer in a subject suffering therefrom, comprising the step of administering a therapeutically effective amount of the recombinant HSV [0007, 10].
With respect to Claim 11, Greenberg et al disclosed a method for lysing tumor cells ([0038], killing a cancerous cell) comprising providing a therapeutically effective amount of the recombinant herpes simplex virus.
With respect to Claims 9-10, Greenberg et al disclosed wherein the oncolytic HSV further comprising at least one nucleic acid encoding a non-viral protein, to wit, IL-12 [0033, 138].
Thus, Greenberg et al anticipate the claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

10. 	Claims 1-2, 4, and 9-13 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Greenberg et al (WO 17/132552; published August 3, 2017) in view of Conner (WO 17/085175; published May 26, 2017), and Nakashima et al (WO 16/179226). 
Determining the scope and contents of the prior art, and Ascertaining the differences between the prior art and the claims at issue.
With respect to Claim 1, Greenberg et al disclosed an oncolytic HSV vector comprising a miRNA target sequence (Abstract), wherein said miRNA may be miR-124 (Abstract Figure 33, [0010]), wherein said miRNA target sequence may be operably linked to a nucleotide sequence encoding ICP34.5 ([0036, 105], claims 1 and 3). 
Similarly, Nakashima et al is considered relevant prior art for having disclosed an oncolytic HSV vector comprising a miRNA operably linked to a viral transcript, e.g. HSV gene required for replication in normal (non-cancerous) cells, e.g. miR124 target sequences present in the promoter driving expression of ICP34.5 [0075]. 
Similarly, Conner is considered relevant prior art for having disclosed an oncolytic HSV vector comprising a modification to the nucleotide sequence encoding ICP34.5 (pg 4, lines 20-24), wherein said modification comprises a miRNA (pg 22, lines 29-31). 

Resolving the level of ordinary skill in the pertinent art.
People of the ordinary skill in the art will be highly educated individuals such as medical doctors, scientists, or engineers possessing advanced degrees, including M.D.'s and Ph.D.'s. Thus, these people most likely will be knowledgeable and well-read in the relevant literature and have the practical experience in molecular biology, virology, and the treatment of cancer using oncolytic viral vectors. Therefore, the level of ordinary skill in this art is high. 
"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at ___, 82 USPQ2d at 1396. 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See MPEP §2144.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to operably link an ICP34.5 gene with a miRNA target sequence in an oncolytic HSV with a reasonable expectation of success because those of ordinary skill in the art previously recognized the scientific and technical concepts that the miRNA target site(s) would improve the oncolytic viral vector by selectively allowing the oncolytic HSV to replicate in tumor cells, but not normal cells, thereby increasing tumor cell specificity and limit off-target infection and cell death, and improving broad spectrum safety and efficacy (e.g. Greenberg et al, [0005-6]. Both Nakashima et al and Conner successfully demonstrated modifying the ICP34.5 gene, wherein the modification is disclosed to comprise a miRNA target sequence. 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claim 2, Greenberg et al disclosed wherein the miRNA is miR-124 (Figure 33, [0010]).
Nakashima et al disclosed wherein the miRNA is miR-124 [0075].
With respect to Claim 4, Greenberg et al disclosed wherein the oncolytic herpes virus is HSV-1 [00129, 145]. 
Nakashima et al disclosed wherein the oncolytic herpes virus is HSV-1 [0003].
Conner disclosed wherein the oncolytic herpes virus is HSV-1 (pg 12, lines 4-5).
With respect to Claim 12, Greenberg et al disclosed a therapeutic composition comprising the recombinant herpes simplex virus and a pharmaceutically acceptable carrier [00149]. 
Nakashima et al disclosed a therapeutic composition comprising the recombinant herpes simplex virus and a pharmaceutically acceptable carrier [0083].
Conner disclosed a therapeutic composition comprising the recombinant herpes simplex virus and a pharmaceutically acceptable carrier (pg 37, lines 10-15).
With respect to Claim 13, Greenberg et al r disclosed a method for treating cancer in a subject suffering therefrom, comprising the step of administering a therapeutically effective amount of the recombinant HSV [0007, 10].
Nakashima et al disclosed a method for treating cancer in a subject suffering therefrom, comprising the step of administering a therapeutically effective amount of the recombinant HSV [0084].
Conner disclosed a method for treating cancer in a subject suffering therefrom, comprising the step of administering a therapeutically effective amount of the recombinant HSV (pg 37, lines 21-23).
With respect to Claim 11, Greenberg et al disclosed a method for lysing tumor cells ([0038], killing a cancerous cell) comprising providing a therapeutically effective amount of the recombinant herpes simplex virus.
Nakashima et al disclosed a method for lysing tumor cells ([0009], “selectively destroying gliomas”; [0012], “selectively killing…tumor cells”; [0045], “the engineered virus replicates in- and kills- tumor cells by oncolytic activity”) comprising providing a therapeutically effective amount of the recombinant herpes simplex virus.
Conner disclosed a method for lysing tumor cells (pg 1, lines 6-8, “oncolytic herpes viruses…will lyse cancer cells (oncolysis)”) comprising providing a therapeutically effective amount of the recombinant herpes simplex virus.
With respect to Claims 9-10, Greenberg et al disclosed wherein the oncolytic HSV further comprising at least one nucleic acid encoding a non-viral protein, to wit, IL-12 [0033, 138].
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, the invention as a whole is prima facie obvious. 

Citation of Relevant Prior Art
11. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Meyers et al (U.S. 2014/0363469) is considered relevant prior art for having disclosed vaccine compositions comprising an attenuated HSV vector comprising a miRNA operably linked to a viral transcript [0011], wherein the viral target gene may be ICP34.5 (Table 2). Upon miRNA binding, viral replication or other critical virus lifecycle processes would be compromised [0014]. 
With respect to Claim 2, Meyers et al disclosed wherein the miRNA is miR-124 [0011].
With respect to Claim 4, Meyers et al disclosed wherein the oncolytic herpes virus is HSV-1 ([0009], Table 1).
With respect to Claim 12, Meyers et al disclosed a therapeutic composition comprising the recombinant herpes simplex virus and a pharmaceutically acceptable carrier [0097, 149].

Conclusion
12. 	No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036. The examiner can normally be reached 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN K. HILL
Examiner
Art Unit 1633



/KEVIN K HILL/Primary Examiner, Art Unit 1633